Title: List of Books for the Library of Congress (London), 19 July 1802
From: Jefferson, Thomas
To: Duane, William


            London
            History
            Bossuet’s universal history. 2.v. 12mo.
            Newton’s chronology. 4to.
            Collier’s historical dictionary. 4.v. fol.
            Wood’s Athenae Oxonienses
            The American & British Chronicle of war & Politics, 1773–1783. Lond. 1783. by E.I.S. 8vo.
            Puffendorf’s introduction to the history of the Universe
            Salmon’s chronological abridgment of the history of England, in English if to be had. otherwise the French edition 2.v. 12mo.
            the Historical register from it’s commencement
            the Annual register from it’s commencement.
            Law of Nature & nations
            Beller’s delineation of Universal law. 4to.
            Cumberland’s law of nature. 4to.
            Grotii mare liberum. in English if to be had. otherwise Latin.
            Ward’s foundation & history of the law of nations. 8vo.
            Zouch de judicio. inter gentes, et de jure faciali.
            Bynkershoeck opera. 6.v. 4to.
            Rymer’s foedera.
            Maritime law
            Lee’s treatise on captures. 8vo.
            Vinnius’s commentary on the laws of Rhodes.
            Schomberg on the maritime laws of Rhodes. 8vo.
            Robinson’s Admiralty reports. 8vo.
            Law.
            Lord Kaim’s general principles of Equity. the 2d. edition in folio.
            Abridgment of cases in Equity. 8vo.
            Fitzherbert’s abridgment.
            Broke’s abridgment
            Bracton. 4to.
            Rolle’s abridgment. fol.
            Bacon’s abridgment. 7.v. 8vo.
            Comyns’s Digest. 6.v. 8vo.
            Spelmanni Glossarium. fol.
            Cuningham’s Law Dictionary.
            Rastal’s collection of statutes.
            Pickering’s collection of statutes. 8vo.
            Staundfort’s Pleas of the crown. 4to.
            Hale’s Pleas of the crown. 2.v. 8vo.
            Hawkins’s Pleas of the crown. 8vo.
            Malynes’s Lex mercatoria. 2.v. fol.
            
            Calvini lexicon juridicum. fol.
            Corpus juris civilis Gothofredi. 2.v. fol.
            Frederician code 2.v. 8vo.
            Octavo editions of the lawbooks to be preferred in all cases where an Octavo edition has been printed
            Parliamentary.
            Brady on government. fol.
            Petty’s constitution & laws of England. 8vo.
            Sommers’s rights of king & people. 12mo.
            Bacon on the government of England.
            Smith’s republic of England.
            Burgh’s political disquisitions.
            Stuart’s historical dissertation on the English constitution. 8vo.
            Spelman’s works. fol.
            Selden’s works.
            Thurloe’s state papers
            
              
                Elsynge
                }
                parliamentary works. titles not known.
              
              
                Scobell
              
            
            Arcana parliamentaria.
            Hollis’s remains. 8vo.
            Orders of the H. of Commons. 12mo.
            Pettus’s constitution of parliament. 8vo.
            Brown’s privilegia Parliamentaria. 8vo.
            Petit’s antient rights of the Commons of England. 8vo.
            Hale’s jurisdiction of parliaments. 8vo.
            Dewes’s journal.
            Ryley’s placita parliamentaria. fol.
            Prynne’s Parliamentary writs. 4to.
            Hakewell’s Modus tenendi Parliamentum.
            Petyt’s Jus Parliamentarium. fol.
            the Case of the Aylesbury election.
            Bohun’s debates.
            the Case of Ashby & White. 8vo.
            Townshend’s historical collections. fol.
            Political.
            Wallace on the numbers of mankind. 8vo.
            Arbuthnot on antient coins & measures.
            Geography.
            Busching’s geography 6.v. 4to.
            Ainsworth’s dictionary Lat. Eng. 2.v. 4to.
            Sewel’s Dutch & English dictionary 2.v. 4to.
            Bartholomew’s Danish dictionary
            
              
                Swedish & Eng. dictionary.
                }
                the best
              
              
                German & Eng. dictionary.
              
            
            
            Lye’s Junius’s Etymoligicon by Owen. 2.v. fol.
            Skinner’s Etymologicon. fol.
            Johnson’s English dict. 2. vols. 4to. (such an edn. was publd. Dublin 1775.)
            
            Mr. Duane is employed to purchase the preceding books in London under the controul & approbation of George W. Erving Consul of the US. who is desired to pay for them out of the monies remitted to him for that purpose & according to the advice forwarded him by
            
              Th: Jefferson
              Washington July 19. 1802.
            
          